o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b4 ------------ conex-127785-10 number release date uil the honorable bill nelson united_states senator east robinson street suite orlando fl dear senator nelson this letter responds to your letter dated date on behalf of your constituent --------------------------- he asked why his daughter cannot take the first-time_homebuyer credit for a home that she purchased from him in an eligible first-time_homebuyer may claim a credit against income_tax for a home he or she purchased in sec_36 to the internal_revenue_code the code however the purchase of a home from certain relatives including parents does not qualify for the credit sec_36 of the code because----------------- daughter purchased her home from her father she cannot take the first-time_homebuyer credit the statute does not contain any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule any changes to this rule would require legislative action by congress i hope this information is helpful if you have any questions please contact --------------------or me at --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
